Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SEGMENTED FRAMES FOR REDOX FLOW BATTERIES

Examiner: Adam Arciero	SN: 17/702,279	Art Unit: 1727          October 20, 2022

DETAILED ACTION
The Application filed on March 23, 2022 has been received.  Claims 1-18 are currently pending and have been fully considered.  

Claim Interpretation
Claims 1 and 12 recite an intended use for a frame plate assembly in the preamble. The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). See MPEP 2111.02.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “at least one electrolyte pathway defined in the body” in line 7. Independent claim 1 already recites “at least one electrolyte pathway defined in the body” in the last two lines of the claim. It is unclear is the Applicant is claiming an additional electrolyte pathway or if the Applicant is referring to the already claimed electrolyte pathway. For purposes of compact prosecution, the Examiner will construe the electrolyte pathway of claim 4 to be the same one as claimed in claim 1. 
The term "about" in claim 11 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to the limits of the float of the cell plate with respect to the frame assembly.  For the purposes of compact prosecution, the claim will be construed without the word “about”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (US 2005/0191540 A1; as found in IDS dated 03/23/2022) in view of Kampanatsanyakorn et al. (US 2013/0157097 A1; as found in IDS dated 03/23/2022).
As to Claims 1 and 12, Otsuka discloses a frame plate assembly and a method of assembling a frame plate assembly, comprising: a cell plate 3; and a frame assembly 4 coupled in fluidic communication with said cell plate and configured to at least partially surround a perimeter of said cell plate and to channel at least one flow to said cell plate, and comprising at least two frame segments. Said frame segments comprise a body 40 having four sides (four ends); an extension connection element 226 configured to interlock with a receiver connection element 406 of an adjacent frame segment (Fig. 7). At least one of the frame segments comprises a fuel pathway 221,222 (reads on electrolyte pathway) defined in the body (Fig. 7). Otsuke does not specifically disclose wherein each frame segment comprises an extension connection element at one end and a receiver connection element at another end.
However, Kampanatsanyakorn et al. teaches a frame plate assembly (plastic spacers 9 and gasket in Fig. 6) and method for assembling a frame plate assembly for a redox flow battery stack, wherein said frame plate assembly comprises a cell plate M; and a frame assembly (as depicted in reproduced Fig. 1 below) that is in fluid communication with the cell plate for providing electrolytes to the cell plate and at least partially surrounds the perimeter of the cell plate (Fig. 1 and 6). Kampanatsanyakorn et al. further teaches wherein the frame assembly comprises at least four segments that comprise a body having two ends, wherein one end comprises an extension connection element and the other end comprises a receiver connection element that are configured to interlock with joining frame segments (Fig. 1). The gasket and spacer elements shown in reproduced Fig. 1 below read on the claimed frame assembly. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the frame plate assembly of Otsuka to comprise the claimed extension and receiver connections because Kampanatsanyakorn teaches that a frame plate assembly can be reliably secured (paragraph [0041]).

    PNG
    media_image1.png
    845
    566
    media_image1.png
    Greyscale

As to Claims 2-3, Otsuka does not specifically disclose two or three frame segments.
However, Kampanatsanyakorn et al. further teaches wherein the frame assembly comprises at least four segments that comprise a body having two ends, wherein one end comprises an extension connection element and the other end comprises a receiver connection element that are configured to interlock with joining frame segments (Fig. 1). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the frame assembly of Otsuka to comprise four frame segments, because Kampanatsanyakorn teaches that a frame plate assembly can be reliably secured (paragraph [0041]). In addition, the courts have held that the mere duplication of parts has no patentable significance unless a new or unexpected results is produced. See MPEP 2144.04, VI, B.
As to Claim 16, Otsuka teaches wherein each of the frame segments are separate (each frame segment is additively manufactured separately) (Fig. 7).
As to Claim 17, Kampanatsanyakorn et al. teaches wherein at least two frame plate assemblies are stacked and coupled to each other in fluid communication to form a redox cell stack (Fig. 9 and 12). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the frame assembly of Otsuka to comprise at least two stacked assemblies, because Kampanatsanyakorn teaches that a frame plate assembly for a redox cell stack can be reliably secured (paragraph [0041]). In addition, the courts have held that the mere duplication of parts has no patentable significance unless a new or unexpected results is produced. See MPEP 2144.04, VI, B.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (US 2005/0191540 A1; as found in IDS dated 03/23/2022) in view of Kampanatsanyakorn et al. (US 2013/0157097 A1; as found in IDS dated 03/23/2022) as applied to claims 1-3, 12 and 16-17 above and in further view of Mosso et al. (US 2015/0125768 A1; as found in IDS dated 03/23/2022).
As to Claims 13-15, modified Otsuka does not specifically disclose wherein the frame assembly is formed from injection molding.
However, Mosso et al. teaches of using an injection molding, or other molding methods and a machining method for forming a frame of a redox flow battery system (Abstract and paragraph [0105]). At the time of the invention, a person having ordinary skill in the art would have found it obvious to form the frame assembly of modified Otsuka with an injection molding method because Mosso et al. teaches that such a method is proper form forming a frame assembly (paragraph [0105]). In addition, the courts have held that one of ordinary skill in the art would have been capable of applying this known technique to a known device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. See MPEP 2143, I, D, KSR.

Allowable Subject Matter
Claims 9-10 and 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior arts of record, Otsuka, Kampanatsanyakorn et al. and Mosso et al., do not specifically disclose, teach, or fairly suggest wherein each frame segment of the at least two frame segments comprises at least one plate connector configured to couple to the frame segment to the cell plate (claim 9); or wherein the cell plate comprises at least two plate members, and wherein each frame segment of the at least two frame segments is bonded to the corresponding plate member (claim 10); or the method comprising forming at least one removable corner member; and coupling said corner member to each frame segment (claim 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727